
	

115 S2882 IS: To require a report on the United States strategy in Syria, and for other purposes.
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2882
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a report on the United States strategy in Syria, and for other purposes.
	
	
		1.Report on United States strategy in Syria
 (a)FindingsCongress makes the following findings: (1)More than 500,000 people have died in the conflict in Syria.
 (2)Between tens and hundreds of people continue to die in the conflict every day, requiring concerted, clear, and urgent leadership from the United States to end it.
 (3)The humanitarian and refugee crises caused by the conflict are the largest the world has seen since World War II, and there remains a shortfall of more than $5,000,000,000 in humanitarian assistance in connection with the conflict.
 (4)The United States has spent $14,000,000,000 to defeat the Islamic State of Iraq and Syria (ISIS) and now needs a plan to secure that victory.
 (5)Partner forces in Syria stood toe to toe with the United States and a coalition of 75 nations and international organizations in the fight to defeat the Islamic State of Iraq and Syria, and those partner forces now need assistance in re-establishing essential services in their hometowns in Syria.
 (6)Terrorists connected to al Qaeda-Syria and the Islamic State of Iraq and Syria still have a presence in the border regions of Syria and neighboring territories.
 (7)The horrors of conflict in Syria continue to enable terrorist groups to develop and thrive, which could one day lead to a new threat similar to the Islamic State of Iraq and Syria if ignored.
 (8)Proxies for Iran have expanded their presence in southern Syria, threatening United States interests in the region, including American personnel and installations, as well as Israel and other United States allies in the region.
 (9)The strength of the United States has been built on a system of internationally accepted norms that include the basic right of all people to work toward a prosperous life, lived out with dignity and respect.
 (10)The international community has often repeated never again after crimes against humanity and genocides, and now finds it time to put that commitment into action.
				(b)Report on United States strategy in Syria
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to Congress a report that sets forth a detailed description of the strategy of the United States in Syria, as required by section 1221 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (c)Limitation on use of certain amountsOf the amounts available to carry out section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) as of the date of the enactment of this Act, not more than 66 percent of such amounts may be obligated or expended for that purpose after that date under the date of the submittal to Congress of the report required by subsection (b).
			
